ORDER

PER CURIAM:
Paul Christiansen appeals from the trial court’s order granting summary judgment in favor of Larry and Gwendolyn Burns in their action to permanently enjoin him from entering upon their property to construct a storm water detention basin on any portion of the lot outside of a fifteen-foot wide utility easement across the center of the lot. On appeal, Mr. Christiansen claims that the trial court erred in permanently enjoining him from entering and constructing on the back portion of the Burns’ lot because the plat unambiguously provides for a drainage easement there. The trial court did not err in finding that the plat was ambiguous and in granting the benefit of that ambiguity to the free and unrestricted use of the land.
The judgment of the trial court is affirmed. Rule 84.16(b).